Case 1:21-cv-01000-JKB Document 13 Filed 07/26/21 Page 1 of 2

SAMUEL I. WHITE, P.C.

ATTORNEYS AND COUNSELORS AT LAW
Maryland, Virginia, West Virginia, and Washington DC

6100 Executive Blvd, Suite 406
ROCKVILLE, MARYLAND 20852

PHONE (301) 804--3400
FAX (301) 838-1954

July 26, 2021
Robert H. Hillman, Esquire
Direct Dial (801) 804-3385

Email: rhillman@siwpe.com

Hon. James K. Bredar

Chief Judge United States District Court of Maryland
101 West Lombard Street

Chambers 3D

Baltimore, MD 21201

RE: Chevera Brown et al vs. Robert

Frazier et al
Civil Action No 1:21-cv-01000-IKB
Our File: 400.00019

Dear Judge Bredar;

I am counsel to several of the named Defendants in the above matter (Wilmington
Savings Society FSB, FCI Lender Services Inc. American Mortgage Investment Partners
Management, Samuel I White PC., Mr. Farnsworth and myself) but at this juncture I am
writing on the behalf of Samuel I White PC as a named party defendant.

My office received a bulk priority mail addressed to me , but it contained
summons and what appears to be civil complaints (Document no 6) titled “Amended
Complaint for Fraud, Racketeering, Abuse of Process, Conspiracy, Wrongful
Foreclosure, and Violations of Civil Rights and Application for Temporary Restraining
Order and Injunctive Monetary and Declaratory Relief” for William Ronald McMahan,
Earl Edward Farnsworth, Samuel I White PC and William A. White, none of whom I am
authorized to accept service for. No originally filed complaints, redlines or other dockets
pleadings were included in the package.

L:\400\00019\USDC Lawsuit\Court.lt Fed JKB for scheduling revised.doc
Case 1:21-cv-01000-JKB Document 13 Filed 07/26/21 Page 2 of 2

RE: Brown v Frazier 1:21-cv-01000-JKB
Monday, July 26, 2021

As the above-captioned matter appears to have been assigned to you, I am writing
to inquire what your policy is with regard to responding to the Plaintiffs recent filings’.
In my situation for the case, I do not believe any of the named Defendants have been
properly served with a summons, Complaint or the First Amended Complaint,, The
summons I received for the Defendants named on the summons I will be representing,
would be most likely seeking to file motions to quash, as well as appropriate motions to
dismiss. Accordingly, I am asking on behalf of myself and other Defendants, whether you
wish, as many of the District Court judges now prefer, to have a telephone conference to
schedule when and what responses you would like filed in this matter and the timelines
when same are to be filed or whether we should just file our respective motions in the
ordinary timeframe.

I believe all the party defendants would appreciate knowing whether the Court
wishes that we proceed immediately, or whether the Court wishes to hold a telephone
conference to determine the posture and scheduling in this matter.

Thanking you in advance for your courtesy, 1 remain,

Respectfully:

    

WHITE, PC

   
 

SAMUEL I.

   

FBN #06910

RHH
Ce: Parties of record

22ee/L:\400\00019\USDC Lawsuit\Court,.it Fed JKB for scheduling revised.doc/duly 26, 2021
